--------------------------------------------------------------------------------

Exhibit 10.1
 
FIRST AMENDMENT
 
CHANGE IN CONTROL SEVERANCE COMPENSATION AND RESTRICTIVE COVENANT AGREEMENT
 
This First Amendment to this CHANGE IN CONTROL SEVERANCE COMPENSATION AND
RESTRICTIVE COVENANT AGREEMENT (the “Amendment”) is dated as of May 9, 2013, by
and between MiMedx Group, Inc. (the “Company”) and William C. Taylor (the
“Executive”).
 
WHEREAS, the Company and the Executive entered into a Change in Control
Severance Compensation and Restrictive Covenant Agreement on November 1, 2011
(the “Agreement”);
 
WHEREAS, the Board of Directors of the Company desires to increase the number of
years of severance compensation payable the Executive in the event of a  Change
of Control;
 
NOW, THEREFORE, the parties hereby agree as follows:
 
 
1.
Section 4(a) of the Agreement shall be deleted in its entirety and replaced with
the following:

 
(a)           If, after a Change in Control, the Company shall terminate the
Executive’s employment other than pursuant to Section 3(b), 3(c) or 3(d) and
Section 3(f), or the Executive shall terminate his employment for Good Reason,
then the Company shall pay to the Executive, as severance compensation and in
consideration of the Executive’s adherence to the terms of Section 5 hereof, the
following:
 
(i)           On the Date of Termination, the Company shall become liable to the
Executive for an amount equal to two (2) times the Executive’s annual base
compensation and targeted base bonus on the date of the Change in Control, which
amount shall be paid to the Executive in cash on or before the fifth business
day following the Date of Termination.
 
(ii)           For a period of two (2)  years following the Date of Termination,
the following benefits are provided to the Executive: a) if the Executive elects
and remains eligible for COBRA coverage for the Executive and anyone entitled to
claim under or through the Executive, the Executive shall be entitled to
purchase the COBRA coverage under the group medical plan, dental plan or vision
plan at a subsidized COBRA rate equal to the “active” employee contribution rate
for Executive and dependents (where applicable); and b) Executive’s
participation in the  life or other similar insurance or death benefit plan, or
other present or future similar group employee benefit plan or program of the
Company (excluding short-term or long-term disability insurance) for which key
executives are eligible at the date of a Change in Control, to the same extent
as if the Executive had continued to be an employee of the Company during such
period and such benefits shall, to the extent not fully paid under any such plan
or program, be paid by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           Notwithstanding any other provision of this Agreement, it is
intended that any payment or benefit provided pursuant to or in connection with
this Agreement that is considered to be nonqualified deferred compensation
subject to Section 409A of the Code shall be provided and paid in a manner, and
at such time and in such form, as complies with the applicable requirements of
Section 409A of the Code.  If and to the extent required by Section 409A of the
Code, no payment or benefit shall be made or provided to a “specified employee”
(as defined below) prior to the six (6) month anniversary of the Executive’s
separation from service (within the meaning of Section 409A(a)(2)(A)(i) of the
Code).  The amounts provided for in this Agreement that constitute nonqualified
deferred compensation shall be paid as soon as the six month deferral period
ends.  In the event that benefits are required to be deferred, any such benefit
may be provided during such six month deferral period at the Executive’s
expense, with the Executive having a right to reimbursement from the Company for
the amount of any premiums or expenses paid by the Executive once the six month
deferral period ends.  For this purpose, a specified employee shall mean an
individual who is a key employee (as defined in Section 416(i) of the Code
without regard to Section 416(i)(5) of the Code) of the Company at any time
during the 12-month period ending on each December 31 (the “identification
date”).  If the Executive is a key employee as of an identification date, the
Executive shall be treated as a specified employee for the 12-month period
beginning on the April 1 following the identification date.  Notwithstanding the
foregoing, the Executive shall not be treated as a specified employee unless any
stock of the Company or a Company or business affiliated with it pursuant to
Sections 414(b) or (c) of the Code is publicly traded on an established
securities market or otherwise.
 
 
2.
All other terms of the Agreement shall remain in full force and effect.

 
IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first above written.
 

 
MIMEDX GROUP, INC.:
 
EXECUTIVE:
          /s/ Parker H. Petit   /s/ William C. Taylor  
Parker H. Petit, Chairman & CEO
 
William C. Taylor



 

--------------------------------------------------------------------------------